Notice for Allowance

Examiner's Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Omar Galiano on 04/01/21.

The application has been amended as follows: 
In claim 1, line 6-7, the phrase “and which second vent is spaced apart” has been changed to --the second vent being spaced apart--

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
Honda (US 5626186), and Satzger (US 9919581)
Honda teaches the limitation of a vehicle comprising: an air conditioning unit (7) which has a fan (6); a first air duct (3) which guides air from the air conditioning unit to a first vent (vent of 3), via which air is dischargeable into an occupant compartment of the vehicle; a second air duct (4) which guides air from the air conditioning unit to a second vent (vent of 4), via which air is dischargeable into the occupant compartment of the vehicle, and which second vent is spaced apart from the first vent. 
Satzger teaches the limitation of a vehicle comprising: an air conditioning unit (V) which has a fan (G); a first air duct (D) which guides air from the air conditioning unit to a first vent (vent of D), via which air is dischargeable into an occupant compartment of the vehicle; a second air duct (FR) which guides air from the air conditioning unit to a second vent (vent of FR), via which air is dischargeable into the occupant compartment of the vehicle, and which second vent is spaced apart from the first vent. 
However, none of the reference of record suggest or render obvious the limitation of a recirculation duct which connects the first and second air duct to one another; a recirculation flap which is arranged in the recirculation duct for allowing or blocking an air stream in the recirculation duct; the recirculation flap being closed in an air conditioning mode of the air conditioning unit, in which mode air which is heated or cooled by the air conditioning unit is to be discharged via the first and/or second vent into the occupant compartment of the vehicle, so that an air stream in the recirculation duct is blocked, and the recirculation flap being open in a preconditioning mode, so that air which is heated or cooled by the air conditioning unit is circulated in a circuit which is formed at least by way of the air conditioning unit, the first air duct, the second air duct and the recirculation duct, in combination with the other claimed elements. Further, it would not have been obvious to a person of ordinary skill in the art to make such modification, absent permissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON NIEVES whose telephone number is (571)270-0392.  The examiner can normally be reached on Monday to Friday 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NELSON J NIEVES/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        04/01/2021